    Case 1:21-cv-01050-NONE-SKO Document 4 Filed 08/11/21 Page 1 of 2
                                                                                            FILED
                                   UNITED STATES JUDICIAL PANEL                            08/11/2021
                                                on
                                    MULTIDISTRICT LITIGATION                         U.S. DISTRICT COURT
                                                                                  SOUTHERN DISTRICT OF INDIANA
                                                                                      Roger A.G. Sharpe, Clerk

IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                                             MDL No. 2570



                                       (SEE ATTACHED SCHEDULE)



                            CONDITIONAL TRANSFER ORDER (CTO −156)



On October 15, 2014, the Panel transferred 13 civil action(s) to the United States District Court for the
Southern District of Indiana for coordinated or consolidated pretrial proceedings pursuant to 28 U.S.C. §
1407. See 53 F.Supp.3d 1379 (J.P.M.L. 2014). Since that time, 526 additional action(s) have been transferred
to the Southern District of Indiana. With the consent of that court, all such actions have been assigned to the
Honorable Richard L. Young.

It appears that the action(s) on this conditional transfer order involve questions of fact that are common to the
actions previously transferred to the Southern District of Indiana and assigned to Judge Young.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict Litigation,
the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the Southern District of
Indiana for the reasons stated in the order of October 15, 2014, and, with the consent of that court, assigned to
the Honorable Richard L. Young.

This order does not become effective until it is filed in the Office of the Clerk of the United States District
Court for the Southern District of Indiana. The transmittal of this order to said Clerk shall be stayed 7 days
from the entry thereof. If any party files a notice of opposition with the Clerk of the Panel within this 7−day
period, the stay will be continued until further order of the Panel.



                                                           FOR THE PANEL:


               Aug 11, 2021
                                                           John W. Nichols
                                                           Clerk of the Panel
  Case 1:21-cv-01050-NONE-SKO Document 4 Filed 08/11/21 Page 2 of 2




IN RE: COOK MEDICAL, INC., IVC FILTERS
MARKETING, SALES PRACTICES AND PRODUCTS
LIABILITY LITIGATION                                                      MDL No. 2570



                   SCHEDULE CTO−156 − TAG−ALONG ACTIONS



  DIST     DIV.      C.A.NO.    CASE CAPTION


CALIFORNIA CENTRAL

  CAC       2        21−05389   Timothy J. Adams v. Cook Incorporated1:21-cv-6540-RLY-TAB
                                                                      et al
  CAC       2        21−05492   Tommy Molina v. Cook Incorporated et1:21-cv-6541-RLY-TAB
                                                                      al

CALIFORNIA EASTERN

  CAE       1        21−01050   Maxey v. Cook Incorporated, et al.   1:21-cv-6542-RLY-TAB
MICHIGAN EASTERN

  MIE       2        21−11623   Watson v. Cook Group Inc. et al     1:21-cv-6543-RLY-TAB
  MIE       4        21−11596   Hernandez v. Cook Group Incorporated1:21-cv-6544-RLY-TAB
                                                                     et al

OHIO SOUTHERN

  OHS       1        21−00441   Waddle v. Cook Medical LLC et al     1:21-cv-6545-RLY-TAB
  OHS       1        21−00449   Bates v. Cook Incorporated et al     1:21-cv-6546-RLY-TAB
TEXAS NORTHERN

  TXN       4        21−00854   Arnold v. Cook Incorporated et al    1:21-cv-6547-RLY-TAB

VIRGINIA EASTERN

  VAE       2        21−00389   Stanley v. Cook Incorporated et al   1:21-cv-6548-RLY-TAB
